DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
Information Disclosure Statement
The Primary Examiner has considered the IDS filed 30 April 2021.
Response to Amendment
Claims 1, 7, 9, 12-14, 20, 25-27, 30, 31, 33, 34, and 36-38 remain pending.
EXAMINER'S AMENDMENT




An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The method according to claim 1, wherein at least 25 wt % of the aqueous liquid carrier constitutes water.

Claim 9 (Currently Amended) 	[[A]] The method according to claim 7, wherein the crosslinker is present and comprises one or more phenoplasts, aminoplasts, blocked or unblocked isocyanates, or a mixture thereof.  

Claim 12 (Currently Amended)	[[A]] The method according to claim 1, wherein the coil substrate is pretreated with a chromium-based compound or a non-chromium-based compound before applying the liquid polymeric coating composition.  

Claim 13 (Currently Amended)	[[A]] The method according to claim 1, wherein the coating is an interior food-contact coating suitable for use on an interior of a riveted food or beverage can end.

Claim 14 (Currently Amended)	[[A]] The method according to claim 13, wherein the interior food-contact coating on the food or beverage can end passes less than 10 milliamps of current when tested in accordance with the Porosity Test for initial porosity.

Claim 25 (Currently Amended)	[[A]] The food or beverage container according to claim 20, wherein the coating is an interior food-contact coating of a riveted food or beverage can end.

The food or beverage container according to claim 20, wherein at least 25 wt % of the aqueous liquid carrier constitutes water.  

Claim 27 (Currently Amended)	[[A]] The food or beverage container according to claim 20, wherein the liquid polymeric coating composition comprises at least 15 wt % solids.

Claim 31 (Currently Amended)	[[A]] The composition according to claim 30, wherein the liquid polymeric coating composition has a viscosity of about 10 cp to about 300 cp, in a shear rate range of 10 to 20,000 (s-1).  

Claim 33 (Currently Amended) 	[[A]] The composition according to claim 30, wherein at least 25 wt % of the aqueous liquid carrier constitutes water.  

Claim 34 (Currently Amended) 	[[A]] The composition according to claim 30, wherein the crosslinker is present and comprises one or more phenoplasts, aminoplasts, blocked or unblocked isocyanates, or a mixture thereof.

Claim 36 (Currently Amended)	[[A]] The method according to claim 1, wherein the one or more water miscible solvents is isopropyl alcohol, ethanol, methanol, butyl alcohol, amyl alcohol, ethylene glycol, propylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, acetone, methyl ethyl ketone, tetrahydrofuran, glycol esters, or a combination thereof.  

The food or beverage container according to claim 20, wherein the one or more water miscible solvents is isopropyl alcohol, ethanol, methanol, butyl alcohol, amyl alcohol, ethylene glycol, propylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, acetone, methyl ethyl ketone, tetrahydrofuran, glycol esters, or a combination thereof.  

Claim 38 (Currently Amended)	[[A]] The method according to claim 30, wherein the one or more water miscible solvents is isopropyl alcohol, ethanol, methanol, butyl alcohol, amyl alcohol, ethylene glycol, propylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, acetone, methyl ethyl ketone, tetrahydrofuran, glycol esters, or a combination thereof.

Reasons for Allowance
Claims 1, 7, 9, 12-14, 20, 25-27, 30, 31, 33, 34, and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed coating process, coated article, or coating composition wherein the liquid polymeric composition exhibits both (i) a surface tension of at least 31.7 dyne/cm according to the Surface Tension Test, and (ii) an inflection point for a modulus of elasticity of at least 160 °C according to the Dynamic Mechanical Analysis Test Procedure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2 916 430 A1 teaches a process for applying a polymeric coating to a steel strip being moved at a speed of more than 200 m/min and preferably more than 500 m/min [4:1-4]. The polymeric coating, preferably polyethylene terephthalate, polypropylene, or polyethylene, is applied via lamination of a film of the polymer (16) onto the heated (4) steel strip (1) at station (8). The instant claims are thus patentable over the disclosure of this reference as no liquid polymeric composition exhibits both (i) a surface tension of at least 31.7 dyne/cm according to the Surface Tension Test, and (ii) an inflection point for a modulus of elasticity of at least 160 °C according to the Dynamic Mechanical Analysis Test Procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796


/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
7 May 2021